Filed 4/27/21 Biasi v. Nielson CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 ANGELA DAWN BIASI ET                                            2d Civ. No. B306279
 AL.,                                                          (Super. Ct. No. 56-2019-
                                                                00526430-PR-LA-OXN)
      Appellants,                                                 (Ventura County)

 v.

 LINDSAY F. NIELSON,

      Respondent.


       Douglas Biasi, Sr. died intestate in 2019. His estate
consisted of a one-half interest in a successful business, Roy’s
Towing, as well as several commercial and residential properties
he purchased with business partner Roy Conn. Disputes between
the estate’s administrators and Conn ensued. This prompted the
probate court to appoint a receiver sua sponte to control the day-
to-day operations of Roy’s Towing and to facilitate Conn’s buyout
of the estate’s interest in the company. The court later expanded
the receivership to include all the estate’s real property assets.
Appellants challenge both orders.
       We conclude appellants failed to timely appeal the original
order appointing a receiver. While they timely appealed the
second order, we conclude the probate court acted within its
discretion when it expanded the receivership. The record also
fails to disclose how, if at all, appellants have been damaged by
the order.1 Judgment is affirmed.
                     FACTUAL BACKGROUND
                   AND PROCEDURAL HISTORY
       Douglas Biasi, Sr. and Roy Conn were longtime business
partners who each owned a one-half interest in Roy’s Towing.
The two also co-owned several houses, commercial properties,
and vacant lots in Thousand Oaks and Newbury Park. Biasi died
intestate in February 2019. His four children inherited his
assets: Douglas Biasi, Jr. and appellants Angela Biasi, Tony
Biasi, and Chad Biasi.
       The probate court appointed professional fiduciaries Jason
Rubin and Maya Rubin as co-administrators of Douglas Sr.’s
estate in June 2019. A dispute arose when Conn would not
provide them full access to the finances and company records of
Roy’s Towing. The Rubins eventually petitioned the court to
appoint two provisional directors to assume control over the
business’s day-to-day operations. Conn objected to the petition
and denied accusations that he was obstructing the
administrators.
       The probate court heard the petition on December 12, 2019.
The Rubins asserted Conn’s stonewalling prevented them from
valuing the business and exercising the estate’s shareholder
rights. Conn’s counsel described the administrators’ demands as

      1At oral argument, appellants’ counsel could not describe
what remediation was needed at the properties in receivership.




                                2
unreasonable and decried their interference with the company’s
day-to-day operations. Douglas Jr.’s counsel expressed concern
that hiring two provisional directors would only further erode the
estate’s dwindling assets. Appellants, who were then self-
represented, received notice of the hearing but did not to attend.
       The court described the situation as “intractable” and told
the parties it intended to appoint a receiver to facilitate Conn’s
buyout of Roy’s Towing. Respondent Lindsay Nielson, who sat in
the courtroom’s audience during the hearing, agreed to serve in
this role. Conn’s counsel confirmed he had previously spoken to
Nielson about the matter and agreed to his appointment. The
court revoked the administrator’s special powers to manage the
company’s day-to-day operations and appointed Nielson as
receiver.
       Nielson appeared ex parte on December 18, 2019 to clarify
whether the receivership extended to the estate’s real estate
interests. This included two properties owned by Douglas Sr. and
several others he co-owned with Conn. The administrators
opposed expanding the receivership beyond Roy’s Towing and
claimed the parties’ dispute did not involve the estate’s real
properties. Conn’s counsel favored placing everything into the
receivership because he anticipated his client might assert an
interest in Douglas Sr.’s solely-owned properties as well. Nielson
was already familiar with the estate, Conn’s counsel explained,
and he could help untangle the many unwritten informal
agreements his client and Douglas Sr. made over the years. The
court agreed and appointed Nielson receiver over all the estate’s
real property interests in addition to Roy’s Towing.
       Nielson sought court approval to sell one of the jointly
owned properties in February of 2020. Conn agreed to the sale




                                3
price and signed the purchase agreement. No party opposed
Nielson’s request or appealed the order authorizing him to
complete the sale. Appellants did not attend the hearing.
      The probate court approved Nielson’s request for a second
property sale in April of 2020. A few weeks later he appeared ex
parte to request permission to extend a $28,000 repair credit to
the buyer. This appears to have caught appellants’ attention. In
response, they filed a writ petition in this Court challenging the
validity of Nielson’s appointment and requesting a stay of the
pending property sale. (Biasi v. Superior Court, B305597.) We
denied the petition on April 24, 2020. Appellants filed this
appeal on June 11, 2020.
                             DISCUSSION
   A. Appellants Did Not Timely Appeal the December 12, 2019
     Order Appointing Nielson as Receiver Over Roy’s Towing
      The probate court’s December 12 appointment order was
immediately appealable. (Code. Civ. Proc., § 904.1, subd. (a)(7).)
Appellants sought writ review unsuccessfully in April of 2020 but
did not file their notice of appeal until June 11. The time to
appeal expired on June 9 regardless of the manner they received
notice of the December 12 order. (See Cal. Rules of Court, rule
8.104(a)(1)(C) [“notice of appeal must be filed on or before the
earliest of: . . . 180 days after entry of judgment”].) As such, we
lack jurisdiction to consider their arguments about alleged pre-
appointment procedural deficiencies and the probate court’s
power to appoint a receiver sua sponte. (Cal. Rules of Court, rule
8.104(b); Silverbrand v. County of Los Angeles (2009) 46 Cal.4th
106, 113.)




                                 4
   B. Appellants Timely Appealed the December 18, 2019 Order
                     Expanding the Receivership
      Appellants appeal the probate court’s December 18, 2019
order as well. Respondents contend this order is not separately
appealable because it only “clarified” the first. This is partly
correct. Authorizing Nielson to dispose of real properties used in
connection with Roy’s Towing did not alter the scope of the
receivership. Nielson could not achieve the court’s December 12
mandate “to arrange for . . . the sale of the business” if he could
not lawfully grant a purchaser title to, or some possessory
interest in, the land on which the business stood.
      Nielson returned six days later when he discovered the
extent to which Douglas Sr. and Conn commingled their non-
business assets as well. The probate court’s December 18 order
expanded the receivership considerably by giving Nielson
authority over properties not used in connection with Roy’s
Towing. We consider this aspect of the order distinct from the
December 12 order and thus separately appealable. Finding no
service copy of the ruling in the record, we conclude appellants
preserved their challenge by filing a notice of appeal within 180
days of that date. (Code Civ. Proc., § 904.1, subds. (a)(7) &
(a)(10); see Prob. Code, § 1300, subd. (c) [appeal may be taken
from an order “[a]uthorizing, instructing, or directing a fiduciary,
or approving or confirming the acts of a fiduciary”].) The claim,
however, fails on the merits.
    C. The Probate Court Did Not Abuse Its Discretion When It
          Expanded the Receivership on December 18, 2019
      A court may appoint a receiver “where necessary to
preserve the property or rights of any party.” (Code Civ. Proc.,
§ 564, subd. (b)(9); see Rosenthal v. Rosenthal (1966) 240




                                 5
Cal.App.2d 927, 933 [“If jointly-owned property is in danger of
being lost or destroyed or misappropriated, the trial court may
appoint a receiver to protect a party’s interest in the property”].)
“‘The rule is well established that the appointment of a receiver
rests largely in the discretion of the trial court, and that its
action in appointing a receiver will not be disturbed by an
appellate court in the absence of a showing of abuse of
discretion.’” (Venza v. Venza (1949) 94 Cal.App.2d 878, 883,
quoting Goes v. Perry (1941) 18 Cal.2d 373, 381.)
       The record shows Douglas Sr.’s and Conn’s successful
towing business allowed them to diversify into real estate. This
included at least three houses, one vacant lot, and the four
parcels on which they operated Roy’s Towing. Their business
relationship remained informal as it grew in complexity and
value. They appear to have created no corporate entity or formal
partnership to hold these assets and did not prepare succession
plans. When Douglas Sr. died intestate, he left his four heirs
with a sizeable but ill-defined pool of assets. The dispute
between estate administrators and Conn over access to financial
information was only a prelude to a much broader dispute that
threatened to consume the corpus of the estate. We conclude the
probate court’s decision to expand the receivership on December
18 fell within its discretion considering the estate’s composition
and the intensifying animosity between Conn and Douglas Sr.’s
heirs.
       Appellants characterize Nielson as an “unauthorized
representative” whose appointment usurped the administrators’
authority to dispose of the estate’s assets under Probate Code
sections 10250 et seq. and 10304. They contend the “purely
statutory” nature of probate proceedings prohibited the court




                                 6
from appointing a receiver to perform those functions reserved for
personal representatives under the Code. We disagree. “[T]he
availability of other remedies does not, in and of itself, preclude
the use of a receivership.” (Gold v. Gold (2003) 114 Cal.App.4th
791, 807, quoting Sibert v. Shaver (1952) 113 Cal. App. 2d 19, 21.)
Appellants do not explain why a receiver cannot operate within
this statutory framework or how Nielson deviated from his duties
as receiver.
        In fact, appellants do not articulate any injury apart from
the order’s purported procedural defects. They allude to potential
title issues but stop short of explaining how the receiver caused
or will cause such problems. They do not challenge the orders
approving Nielson’s subsequent sale of two estate properties or
contend he has harmed their rights as Douglas Sr.’s heirs. No
appeal lies for those not aggrieved by a ruling. (Code Civ. Proc.,
§ 902; Sabi v. Sterling (2010) 183 Cal.App.4th 916, 947.)
         D. Alleged Post-Appointment Procedural Deficiencies
           Do Not Invalidate Nielson’s Initial Appointment
        Appellants argue that even if the probate court properly
appointed Nielson, the appointment lapsed by operation of law
because the court failed to hold a confirmation hearing within 30
days. They cite rule 3.1176(a) of the California Rules of Court as
requiring such a hearing “[w]henever a receiver is appointed
without notice.” Appellants ignore this rule’s context. Rule
3.1175 dictates the circumstances in which a litigant may apply
for a receiver on an ex parte basis. Rule 3.1176 requires a
successful applicant to confirm an ex parte appointment by
obtaining an order to show cause, scheduling a hearing date, and
serving the application’s supporting documents on all adverse




                                7
parties. Neither rule contains language extending these
procedures to a sua sponte appointment by the court itself.
       Appellants identify several other post-appointment
procedural deficiencies. This includes Nielson’s failing to take a
receiver’s oath (Code Civ. Proc., § 567), to furnish undertakings
(id., §§ 566, subd. (b), 567, subd. (b)), to file inventories (rule
3.1181), or to file monthly reports (rule 3.1182). Appellants
raised these same alleged deficiencies when petitioning for writ
review of the December 12 and December 18 orders.2 They
appear to have emailed a copy of the writ petition to the probate
court clerk in April of 2020 but the memorandum accompanying
the writ sought no ruling on the merits raised therein.3 In
addition, the record does not indicate they sought to address
these issues in probate court after the petition’s denial. We
decline to consider them for the first time on appeal. (See Estate
of Casserley (2018) 22 Cal.App.5th 824, 831, citing Krechuniak v.
Noorzoy (2017) 11 Cal.App.5th 713, 726 [reviewing court declined
to consider standing argument not raised in probate court by
administrator].)




      2 We grant respondent’s unopposed request for judicial
notice of appellants’ petition for writ of prohibition (Biasi v.
Superior Court, B305597), dated December 16, 2020.

      3 We grant appellants’ motion to augment the record to
include their “Opposition to Ex Parte Request for Instructions re:
Credit for Repairs to 91 S. Ellis, Newbury Park,” dated February
8, 2021. A non-conformed copy of appellants’ petition for writ of
prohibition is attached as Exhibit “B” to that document.




                                  8
             E. Appellants’ Notice of Appeal Did Not Stay
                      Probate Court Proceedings
       Appellants assert their appeal “stayed the operation and
effect” of the December 12 and 18 orders pursuant to Probate
Code section 1310, subdivision (a). The record does not show
whether appellants requested or obtained a stay from the probate
court pursuant to this statute. It contains no ruling or briefing
on the subject. We assume the court correctly allowed the
receiver to continue performing his duties. (In re Marriage of
Arceneaux (1990) 51 Cal.3d 1130, 1133 [“A judgment or order of a
lower court is presumed to be correct on appeal, and all
intendments and presumptions are indulged in favor of its
correctness”]; see Cahill v. San Diego Gas & Electric Co. (2011)
194 Cal.App.4th 939, 956; Prob. Code, § 1310, subd. (b)
[fiduciaries may exercise their duties “for the purpose of
preventing injury or loss to a person or property . . . as if no
appeal were pending”].)
                            CONCLUSION
       The judgment is affirmed. Respondent shall recover his
costs on appeal.
       NOT TO BE PUBLISHED.




                                    PERREN, J.

We concur:



     GILBERT, P.J.                  TANGEMAN, J.




                                9
                     Roger L. Lund, Judge
               Superior Court County of Ventura
                ______________________________

      MacCarley & Rosen, Mark MacCarley, for Appellants.
      Ferguson Case Orr Paterson, Wendy Cole Lascher and
John A. Hribar; Law Offices of Lindsay F. Nielson, Lindsay F.
Nielson, for Respondent.




                               10